                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    THE BOEING COMPANY,                               CASE NO. C18-0567-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    UNITED STATES OF AMERICA,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend the time
18   for filing a responsive pleading (Dkt. No. 22). Finding good cause, the Court GRANTS the
19   motion (Dkt. No. 22). Defendant shall respond to the complaint no later than December 3, 2018.
20          DATED this 16th day of November 2018.
21                                                        William M. McCool
                                                          Clerk of Court
22

23                                                        s/Tomas Hernandez
                                                          Deputy Clerk
24

25

26


     MINUTE ORDER
     C18-0567-JCC
     PAGE - 1
